Citation Nr: 0204005	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  99-18 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the above claim.  In 
April 2001, a hearing was held before the undersigned.  See 
38 U.S.C.A. § 7107(c) (West Supp. 2001).  

In November 2001, the Board concluded that additional medical 
expertise was needed to render an equitable decision on this 
claim and requested a medical opinion from the Veterans 
Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a).  In conformance with 38 C.F.R. § 20.903, the 
veteran and his representative were notified at the time the 
VHA opinion was initially sought.  After the opinion was 
received at the Board, the representative was provided a copy 
and 60 days to submit any additional evidence or argument in 
response to the opinion.  See 38 C.F.R. § 20.903 (2001); see 
also (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903(a)).  The veteran submitted 
additional evidence to the Board in January 2002.  He 
thereafter waived RO consideration of this evidence.  
Accordingly, remand to the RO for consideration of this 
evidence is not warranted.  See 67 Fed. Reg. 3,099 (Jan. 23, 
2002).     


FINDINGS OF FACT

1.  The veteran suffered acoustic trauma during active 
service.

2.  The veteran is currently diagnosed as having bilateral 
hearing loss by VA standards that has been attributed to 
acoustic trauma during active service.


CONCLUSION OF LAW

The veteran incurred bilateral hearing loss as a result of 
his military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record.  Only the 
evidence pertinent to the issue currently being decided is 
discussed below.

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to provide notice 
and assistance.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen finally denied 
claims, not relevant here.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, there is sufficient evidence of record 
to grant the claim, and no prejudice to the veteran results 
from this decision. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999). 

The service medical records show no complaints of or 
treatment for hearing loss, including upon separation from 
service in 1952.  The veteran's most significant duty 
assignment, according to his Form DD 214, was in combat in a 
tank battalion during the Korean Conflict.  He has testified 
to acoustic trauma in service.  He said that he offered 
gunnery instruction, from the top of a firing tank or in the 
turret of the tank, surrounded by other firing tanks, 5-8 
hours per day, 5-6 days per week, for 7 continuous months 
beginning in 1948.  There were reportedly no headsets, 
earplugs, or cotton.  The Board finds the veteran's account 
of exposure to in-service noise to be credible and consistent 
with the conditions of his service, as his service personnel 
records show that he was a tank gunner and was assigned to a 
tank battalion.  See 38 U.S.C.A. § 1154(a) (West 1991).

The earliest medical evidence of hearing loss on file is 
dated October 1988, when the veteran was age 58.  VA 
audiological findings in January 1999 disclosed the presence 
of a bilateral hearing loss disability by VA standards.  See 
38 C.F.R. § 3.385 (2001). In addition, the record reflects 
competent medical evidence of a relationship between the 
veteran's current hearing loss disability and his in-service 
noise exposure.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions).  In November 2001, the VHA doctor, 
after reviewing the claims file, stated that it was his 
opinion that the veteran's in-service noise exposure was 
"sufficient enough to cause the degree of hearing loss from 
which he currently suffers.  In other words, I think it is as 
likely as not that the veteran's hearing loss is causally 
related to noise exposure . . . of his military service."  
There are no medical opinions to the contrary.  In fact, it 
appears that a private examiner may have provided a similar 
opinion, although that opinion is not signed or dated.

Although the veteran's service medical records show no 
complaints of hearing loss and the post-service medical 
evidence does not show such complaints until many years after 
his military service, the fact remains that he was exposed to 
acoustic trauma during service and he suffers from hearing 
loss which has been related by a medical professional to that 
trauma.  Weighing the evidence both against the veteran's 
claim and favoring his claim, the Board finds that the 
evidence is, at the very least, in equipoise.  Accordingly, 
the veteran is entitled to the application of the benefit of 
the doubt, see 38 U.S.C.A. § 5107(b), and the Board finds 
that he incurred bilateral hearing loss as a result of his 
active service.  

ORDER

Service connection for bilateral hearing loss is granted.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

